Citation Nr: 0120600	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
anxiety disorder currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1943 to March 
1944.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which awarded an increased rating of 10 
percent for anxiety disorder.


FINDINGS OF FACT

The veteran's service-connected anxiety disorder is 
manifested by mild and transient symptoms which are 
productive of no more than slight impairment in social and 
occupational functioning.


CONCLUSION OF LAW

The requirements for an evaluation in excess of 10 percent 
for service-connected anxiety disorder have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9413 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to an increased rating 
for service-connected anxiety disorder which is currently 
evaluated at 10 percent disabling.  He claims that his 
symptoms are reflective of a 50 percent rating than the 
current 10 percent evaluation which was awarded by an October 
1999 rating decision.  

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans' Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute.  All relevant 
evidence identified by the appellant, including records of 
private physicians, was obtained and considered. In addition, 
the veteran was afforded VA examinations to assist in rating 
his service connected disability.  With regard to the 
adequacy of the examinations, the Board notes that the 
reports of the examination reflect that the VA examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted mental status examinations, and 
rendered appropriate diagnoses. For these reasons, the Board 
finds that the examinations were adequate for rating 
purposes.  Therefore, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim, and the Board will proceed 
to consider the claim on the merits.  See Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096,____ (2000) (to be codified at 38 U.S.C. § 
5103(A).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Ratings Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's anxiety disorder, is rated under 38 C.F.R. § 
4.130, Diagnostic Code 9413, and a general formula for rating 
mental disorders which provides that a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (for example, 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The evidence pertinent to the veteran's claim includes VA 
outpatient treatment records from VAMC Cleveland from January 
1998 to March 2000.  These records show mostly treatment for 
symptoms not related to his service-connected anxiety 
disorder.  The veteran did undergo an evaluation in May 1999 
with some findings of depression, psychomotor retardation and 
some evidence of anxiety.  He also showed various symptoms of 
cognitive dysfunction.  The veteran was seen in September 
1999 for hypertension and coronary artery disease, and his 
anxiety was shown to be stable on medication.  In January 
2000 the veteran was noted to have decreased cognition, and 
in March 2000, the veteran was noted to have dementia.

The veteran underwent 2 VA psychiatric examinations in July 
2000.  During the first examination, the veteran complained 
of nervousness, shaking, dizziness and the fact that he had 
trouble remembering things.  He also stated that his wife 
gets angry with him when he forgets things.  He occasionally 
sees things going by him, something like bugs, and when asked 
how long that had been going on, the veteran stated that it 
had been going on for a few months.  He also stated that his 
sleeps fairly well, but only a few hours a night, which had 
been a pattern throughout his life.  The veteran was not 
taking psychoactive medications at the time of the 
examination.  The examiner noted some cognitive dysfunction, 
with poor recall.  The veteran stated that he was unable to 
drive anymore, work with his checking account, and had 
problems buttoning up his shirts.  Upon physical examination, 
the veteran stated that he had underwent very little 
psychiatric care over the years.  He persistently talked 
about his anxiety problems, and the mental status examination 
objectively showed distinct cognitive impairment.  The basic 
theme of his thought process was his difficult relationship 
with his wife.  The diagnostic impression on Axis I was mild 
vascular dementia and a prior history of generalized anxiety.  
Axis IV was an impaired relationship with the family, 
particularly the wife.  On Axis V impression, a Global 
Assessment of Functioning (GAF) score of 80, current, 
attributable to anxiety disorder, was assigned, due to the 
fact that the symptoms were mild and transient.  The Board 
notes that the GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of 80 
denotes that, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors; no more than 
slight impairment in social, occupational, or school 
functioning.  The examiner concluded with the opinion that 
the deterioration in the performance of the veteran was not 
related to any increase in the service-connected anxiety 
neurosis, but entirely due to dementia, which may have 
originated due to the veteran's hypertension and having 
undergone five bypass operations.

The veteran also underwent a second VA psychiatric 
examination in July 2000.  The examiner noted the veteran to 
have problems with memory, balance and an inability to steady 
himself.  The veteran's memory did not appear to be impaired 
and there was no evidence of delusions or hallucinations, 
suicidal or homicidal ideation.  His judgment appeared to be 
intact, but his insight appeared to be below average.  The 
veteran was administered the Minnesota Multiphasic 
Personality Inventory psychological test, which suggested 
some confusion and disorientation, significant levels of 
anxiety, mild depression, a tendency to be preoccupied with 
physical symptoms, and basically no evidence of psychotic 
processes at all.  The examiner concluded that such testing 
was unable to establish that the increase in anxiety was due 
to any kind of service-connected condition.  Rather, it 
appeared that such increase in anxiety was due to a probable 
dementing illness.  The Axis I diagnostic impression was 
anxiety disorder, by history, mild depression, and dementia.  
Axis IV indicated the veteran to have some difficulty 
adjusting to his increasingly deteriorated physical 
condition.  

Upon careful consideration of the relevant evidence in this 
case, the Board finds that the veteran's service-connected 
anxiety disorder does not more nearly approximate the 
criteria for a rating in excess of 10 percent.  In 
particular, the veteran does not have panic attacks or memory 
loss associated with service connected anxiety disorder.  
Rather, his cognitive impairment has been found to be due to 
non-service connected dementia.  While the veteran does 
suffer from confusion, disorientation and significant 
anxiety, the VA examiners found that those symptoms were due 
to the veteran's increasing dementia.  The medical evidence 
shows that his mental status is significantly affected by 
non-service connected dementia due to hypertension and 
coronary artery disease, which are also non-service connected 
disabilities.  The veteran's service connected anxiety 
disorder is, the Board finds, adequately and appropriately 
compensated by the currently assigned 10 percent rating.  
Entitlement to an evaluation in excess of 10 percent for 
anxiety disorder is not established.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.130, Diagnostic Code 9413.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2000) whether or not they 
were raised by the veteran, as required by the holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case the disability 
picture presented by the veteran's service-connected anxiety 
disorder is not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis is not warranted.  The Board is, therefore, not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

An increased evaluation for anxiety disorder is denied.




		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 

